No.    81-50

                       I N THE SUPREME COURT O F THE STATE OF M N A A
                                                               O T N

                                                         1981




M A X I N E M.     KRONE ,

                        P l a i n t i f f and A p p e l l a n t ,



REX T . McCANN a n d D R T Y G. McCANN,
                                O OH
i n d i v i d u a l l y a n d as o f f i c e r s o f , a n d
d/b/a SUPERIOR H M S REALTORS, I N C . ,
                             O E

                        Defendants and Respondents.




Appeal from:            ~ i s t r i c t ourt of t h e Fourteenth J u d i c i a l D i s t r i c t ,
                                      C
                        I n a n d f o r t h e County o f M u s s e l s h e l l , The H o n o r a b l e
                        N a t A l l e n , Judge p r e s i d i n g .


Counsel o f Record:

         For Appellant:

                        B o s c h e r t & Z o s c h e r t , B i l l i n g s , Montana


         For Respondents :

                        Keefer,      Roybal,       and Hanson, B i l l i n g s , Montana




                                                  S u b m i t t e d on B r i e f s ?   August 6 ,   1981

                                                                      ~ecided:         \Ah! 5..   1374

Filed:       -
                 8brti K j 4 *1782




      v-
                                              Clerk
Mr. J u s t i c e Gene B . D a l y d e l i v e r e d t h e O p i n i o n of t h e C o u r t .

             T h i s is an a c t i o n i n n e g l i g e n c e w i t h t h e p l a i n t i f f ,

Maxine K r o n e , s e e k i n g r e c o v e r y o f damages f o r a n i n j u r y s h e

r e c e i v e d w h i l e s h e was a b u s i n e s s i n v i t e e on t h e p r o p e r t y o f

the defendants.                 D e f e n d a n t s moved     for     summary judgment          on

all     issues;         plaintiff         moved      for     summary         judgment     on   the

i s s u e of       l i a b i l i t y only.     The D i s t r i c t C o u r t o f      t h e Four-

teenth        Judicial         District,        Musselshell          County,      granted      the

d e f e n d a n t s ' motion.        The p l a i n t i f f a p p e a l s .

             On J u n e 1 3 ,       1 9 7 6 , a p p e l l a n t wrenched h e r knee w h i l e

she     was       walking      on     rural     property         owned       by   respondents.

R e s p o n d e n t Rex McCann, a s a r e a l t o r f o r S u p e r i o r Homes, was

showing t h e p r o p e r t y t o a p p e l l a n t f o r h e r p o s s i b l e p u r c h a s e .

At     the    time      of    the    injury,       McCann was l o o k i n g f o r         a well

located           on   the    property,        and     the    a p p e l l a n t was   following

him.

             I n her         deposition the          a p p e l l a n t gave t h e     following

a c c o u n t of how h e r i n j u r y o c c u r r e d :

             "Q.      Would you e x p l a i n t o m e what happened
             t h a t d a y t h a t r e s u l t e d i n some i n j u r y t o you?
             A.     Mr. McCann was showing u s t h e p l a c e .              Is
             t h a t what you mean?

             "Q.       Um-hum, and what h a p p e n e d ? A .        W --
                                                                        e
             He was d r i v i n g u s a r o u n d i n h i s v e h i c l e . And
             we s t o p p e d on t h e r o a d , g o t o u t and l o o k e d a t
             one w e l l t h a t we c o u l d s e e . Or what you want
             t o c a l l it.          And t h e n he was t o show u s
             a n o t h e r w e l l t h a t was r i g h t -- r i g h t a r o u n d
             there.

             "Q. Go a h e a d .       What h a p p e n e d ? A.   Well,               I
             was f o l l o w i n g him, and          . . .
                                                         hurt m leg.
                                                                y

             "U.      W e l l , how d i d you come t o h u r t y o u r l e g ?
             A.      L i k e I s a i d , I was f o l l o w i n g him, ' c a u s e
             he c o u l d n ' t f i n d t h i s one w e l l .    And          . . .
                                                                                I
             _--_-___--___---__------------------- s o m e - - I r e a l l y _
             stumbled o r f e l l over
                                               h a t -- some d e b r i
             c o u l d n ' t t e l l y o u w..................... s o r
             w h a t e v e r i t was.

             "Q.       When you         say    i t was       'debris,'        d o you
mean t o s a y t h a t -- Can you d e s c r i b e what i t
          was i n t e r m s o f -- Was i t m e t a l ? Was i t
wood?        Was i t d i r t ?     What was i t ?           A.    I
r e a l l y d o n ' t know.     I t was     .  . . something
t h a t was -- T h e r e had been a n o l d c o r r a l a t
o n e t i m e t h a t had b e e n .       . .  oh, I suppose
w h a t I would c a l l t h e 'home c o r r a l p l a c e '
where t h e y b r a n d e d t h e c a t t l e o r w h a t e v e r ,
a n d t h e r e was a l o t o f t h a t l a y i n g a r o u n d .

"Q. I t was i n t h e v i c i n i t y o f a n o l d c o r r a l ,
i s t h a t r i g h t ? A. Yes.      Well, I mean t h e r e
was a l o t o f l o g s and s t u f f l a y i n g a r o u n d .

I'Q   .      Now w a s t h e r e a p a t h ?            Were      you
f o l l o w i n g s o m e t h i n g , o r were you--    A.     I was
f o l l o w i n g Mr. McCann.

"Q. Okay.          Now, was h e i m m e d i a t e l y i n f r o n t
o f you? Was h e 5 0 f e e t i n f r o n t o f you? How
much d i s t a n c e s e p a r a t e d you f r o m Mr. McCann?
A.   I d o n ' t remember e x a c t l y , a b o u t 1 5 f e e t .

"Q. Was y o u r s o n w i t h you?             A.      M s o n was
                                                        y
with me, yes.
"Q.       Was h e a t y o u r s i d e , o r was h e b e h i n d
you o r i n f r o n t o f you? A.           He was w a l k i n g
b e s i d e me, I t h i n k .
"Q.   Now, d i d you f a l l t o t h e g r o u n d ?               A.
No, I d i d n ' t go c l e a r t o t h e g r o u n d .
"Q.     So what y o u ' r e s a y i n g i s -- k i n d o f l i k e
you t w i s t y o u r a n k l e , you t w i s t e d y o u r k n e e ?
Would t h a t be a f a i r s t a t e m e n t ?        A.     Yes.
Well i t happened a w f u l f a s t - l i k e .        And s o I
j u s t -- And t h a t ' s b e e n a few y e a r s a g o , and
I j u s t . . . Whatever h a p p e n e d , i t h u r t l i k e
-- t e r r i b l e a t t h e t i m e .

"Q. What t i m e o f t h e d a y was t h i s ? A .                It
was a b o u t 2:00        o'clock i n the afternoon.
Approximately.          NOW, I c o u l d n ' t p u t i t r i g h t
on t h e -- p i n p o i n t i t r i g h t a t t h e m i n u t e .
"Q.       Any     problem w i t h v i s i b i l i t y i n t h a t
a r e a ? A.      No. Hum-um* ( * n e g a t i v e r e s p o n s e ) .
"Q.         Were you w e a r i n g your       glasses        at   the
time?        A.  Yes. Um-hum.
"Q. Was t h i s a n a r e a t h a t was o v e r g r o w n w i t h
bushes or shrubs o r              . .
                                    .?  A.       T h e r e was
t a l l g r a s s and weeds.
"Q.        And was i t d e e p g r a s s , o r was i t       . . ..
                                                               3
A. I d o n ' t remember, b u t I t h i n k a b o u t knee
           h i g h o r more.

          "Q.     T h e r e w a s n ' t a n y t h i n g t h a t p r e v e n t e d you
          f r o m s e e i n g t h e g r o u n d a s you w a l k e d o v e r i t ,
          was t h e r e ?        A.     Yes, b u t I j u s t w a l k e d a n d
          was f o l l o w i n g Mr. McCann and w e w e r e l o o k i n g
          for this w e l l .              And he s h o u l d h a v e been
          where t h e w e l l was r i g h t away.                  And i f we'd
          h a v e gone r i g h t from t h e c a r up t o where i t
          w a s , t h e w e l l was a t , i t w o u l d n ' t h a v e
          happened.            And t h e r e -- i f h e had had a l l
          t h a t s t u f f c l e a n e d o f f , c l e a r e d o f f , l i k e we
          d i d a f t e r w a r d s , it w o u l d n ' t have happened.

          "Q.       So what y o u ' r e s a y i n g i s t h a t t h e r e was
          s o m e t h i n g t h a t was on t h e g r o u n d t h a t was
          what y o u t r i p p e d o n , b u t you d o n ' t remember
                                --
          what it was? A .             Well, I w o u l d n ' t know what
          -r r a l p o l e , o r mound o f d i r t .
          i t w a s e x a c t l y , b u t a p p a r e n t l y i t was a n o l d
          co

          "Q.       And you d o n ' t know i f i t was a n a t u r a l
          a c c u m u l a t i o n o f d i r t o r r o c k o r i f i t was a n
          u n n a t u r a l a c c u m u l a t i o n , i s t h a t r i g h t ? A.  A
          n a t u r a l -- N a t u r a l o r u n n a t u r a l .       Could h a v e
          been b o t h .



           "Q.     It wasn't         something t h a t you             f e l l in?
          A.     No.

          "Q.       I t ' s s o m e t h i n g t h a t you t r i p p e d o v e r , i s
          that right?               A.       I j u s t cannot r e a l l y say
          what it was, because it happened, l i k e I
          s a i d , s o f a s t t h a t -- t h a t -- And when i t
          h a p p e n e d , i t was v e r y p a i n f u l .       L e t ' s p u t it
          t h a t way. "        (Emphasis added. )

          After        twisting      her      knee,      appellant         went         back    to

McCann's c a r and r e t u r n e d t o B i l l i n g s .          S h e d i d n o t go t o a

doctor a t t h a t time.           About a y e a r l a t e r , s h e went t o s e e a

doctor     for    a c h e c k u p and t o a s k a b o u t h e r          knee.          S h e was

r e f e r r e d t o a n o t h e r d o c t o r who l a t e r o p e r a t e d on h e r       knee.

She was i n t h e h o s p i t a l f o r f i v e d a y s and was i n a c a s t f o r

about     s i x weeks.         She     stated      in    her    deposition          that       the

s u r g e r y d i d n o t s t o p t h e p a i n s h e s t i l l h a s from h e r knee.

          The p a r t i e s a g r e e t h a t     t h e o n l y i s s u e on r e v i e w i s

whether        the District        Court      e r r e d by     granting       respondents'

m o t i o n f o r summary j u d g m e n t .
         Under Rule 56(c), M.R.Civ.P.,             a summary judgment is
proper    only if the record discloses no genuine issue of
material fact and that the movant is entitled to judgment as
a matter of law.         Reaves v. Reinbold (1980),             Mont .   -  I



615 P.2d 896, 37 St.Rep. 1500; Rumph v. Dale Edwards, Inc.

(19791,    - Mont . -,             600 P.2d 163, 36 St.Rep. 1022.         The
party moving for summary judgment has the burden of showing
the complete absence of any genuine issue as to all facts
which are deemed material in light of those substantive
principles which entitle him to a judgment as a matter of
law.     Big Man v. State (1981), - Mont            . -,     626 P.2d 235,
38 St-Rep. 362; Harland v. Anderson (1976), 169 Mont. 447,
548 P.2d 613.       Once the movant has established that no
material      issues of fact exist, the burden shifts to the
opposing party to raise an issue of fact.                  As we stated in
Rumph:
         "While the initial burden of proof must at-
         tach to the moving party, that burden shifts
         where the record discloses no genuine issue
         of material fact. Under these circumstances,
         the party opposing the motion must come for-
         ward with substantial evidence raising the
         issue. [Citations omitted. 1 Once the burden
         has shifted, the party opposing the motion is
         held to a standard of proof which is as sub-
         stantial as that initially imposed upon the
         moving party.    [Citation ommitted.] " 600
P.2d at 167.
         It    is    also   well      established     in    Montana      that
" [a]ctionable negligence arises only from a breach of legal
duty."     Rennick v. Hoover (1980),                Mont.       , 606 P.2d
1079,    1081,      37 N.Y. St. Rep. 308,   310,     quoting   Jonosky     v.
Northern Pacific Ry. Co. (1920), 57 Mont. 63, 72, 187 P.
1014, 1015, and Cassady v.              City of Billings (1959), 135
Mont. 390, 393, 340 P.2d 509, 510.
         As we stated recently in Rennick:
             ". . .        i n o r d e r f o r t h e r e t o be a genuine
             i s s u e of m a t e r i a l f a c t i n a n e q l - i q e n c e c a s e
             t h e r e m u s t b e a d u t y imposed upon t - f e n - h e d-  e
             d- n t a n d a l l e g a t i o n s w h i c h , i f p r o v e n , would
             --a
             s u p p o r t a f i n d i n g of a- a c h o f t - d u t y . "
                                                  b r- e              he
             606 P.2d a t 1 0 8 1 .

             The p a r t i e s a g r e e t h a t t h e a p p e l l a n t was a b u s i n e s s

invitee        when       she    wrenched         her     knee     while       walking        on    the

respondents'            property.           It     is well        settled       in     this      state

that       a property           owner's      duty       toward     an    invitee        is t o use

o r d i n a r y c a r e t o keep t h e premises                  r e a s o n a b l y s a f e and t o

warn t h e i n v i t e e of any h i d d e n o r l u r k i n g d a n g e r s . C a s s a d y ,

supra,       340 P.2d         a t 510,       quoting Milasevich v.                    Fox W e s t e r n

Montana T h e a t r e C o r p .         ( 1 9 4 6 ) , 1.18 Mont.        265,        1 6 5 P.2d     1.95,

197.

             W h i l e t h e p r o p e r t y owner h a s t h e a b o v e - s t a t e d           duty,

i t h a s been          r e c o g n i z e d many    t i m e s by      t h i s Court t h a t t h e

p r o p e r t y owner i s n o t a n i n s u r e r            a g a i n s t a l l a c c i d e n t s and

injuries to             invitees.         S c o t t v.       Robson     (1979),                  Mont.

       ,     597 P.2d 1150,     1155,      36      St.Rep.       1273,        1279-1280,

c i t i n g Dunham v . S o u t h s i d e N a t i o n a l Bank o f M i s s o u l a ( 1 9 7 6 ) ,

1 6 9 Mont. 466,     548 P.2d 1 3 8 3 , and C a s s a d y ,       supra,       340 P.2d

a t 510-511.            I n R e n n i c k , we n o t e d :

             "'The t r u e ground of l i a b i l i t y is h i s [ t h e
             p r o p e r t y owner ' s ] s u p e r i o r knowledge o v e r
             t h a t of business i n v i t e e s of t h e dangerous
             c o n d i t i o n and h i s f a i l u r e t o g i v e w a r n i n g o f
             the risk,            however,          --- i s n o t a n i n s u r e r
                                                    he
             a g a i n s t -- l l a c c i d e n t s w h i c h may b e f a l l them
                              a
             upon h i s p r e m i s e s . '      . . . McIntosh v . Linder-
             Kind Lumber Co. ( 1 9 6 4 1 , 144 Mont. 1, 6 , 393
P.2d 7 8 2 , 7 8 5 . "      606 ~ . . 2 da t l ( J 8 1 . ( . ~ r n ~ h a s i s
             added. )

             I n ~ l a 6 e yv .       Associated Subdivisions,                       Inc.    (1963),

97 R.I. 34,     1 9 5 A.2d 234,      3 A.L.R. 3d 970,    a     real    estate

a g e n c y was h e l d l i a b l e f o r          injuries t o the plaintiff                      when

she    fell        in     a rodent        hole     while        looking        at     a partially
c l e a r e d l o t o f f e r e d f o r s a i e ~y t h e dgency.                i l h i s l o t was i n

t h e C i t y o f C r a n s t o n , Rhode I s l a n d , a n d was b e i n g d e v e l o p e d

t o r home s i t e s .

            Blahey         is    readily            distinguishable             from      the      case

before us.          I n Blak-ney,          t h e p l a i n t i f f ' s i n j u r i e s o c c u r r e d on

a city lot.           She was n o t aware t h a t r o d e n t h o l e s were i n t h e

lot.        Here,    t n e a p p e l l a n t was w a l k i n g t h r o u g h a n o p e n f i e l d

In r u r a l country.            She stumbled over                    something s h e charac-

terized       as    "debris,"        a "mound o f              dirt,"      or   an "old c o r r a l

pole."        while      s h e was         unsure       of    e x a c t l y what     she     tripped

over,       she could        see t h a t t h e r e were " l o g s and s t u f f                 lying

arouna."           Since     she     knew      of      the    general       c o n d i t i o n of    the

g r o u n d , no d u t y r e s t s o n t h e d e f e n d a n t t o w a r n h e r o f i t .

            More     importantly,             the      fact     is     undisputed         that      the

a p p e l l a n t cannot d e s c r i b e what caused h e r i n j u r y .                   She d o e s

n o t know i f       i t was m e r e l y a mound o f d i r t o r a n o l d c o r r a l

pole.

            I n a n a c t i o n f o r n e g l i g e n c e , a p l a i n t i f f must produce

evldence        from      which       it      can      be     reasonably         inferred          that

n e g l i g e n t conduct on t h e p a r t of t h e defendant o r its a g e n t s

was     the     proximate           cause         of    the      plaintiff's            injuries.

F l a n s b e r g v . M o n t a n a Power Company ( 1 9 6 9 ) , 1 5 4 Cfiont.                53, 460
P.2d 263,       approved        i n S c o t t v.          Robson,     supra,      597 P.2d        at

1155.       H e r e , t h e a p p e l - l a n t s i m p l y d o e s n o t know e x a c t l y w h a t

caused her          injury.         A s noted          above,     the respondents cannot

be    the    insurers of           the      a p p e l - l a n t and    held     liable      for    her

i n j u r y m e r e l y b e c a u s e a n a c c i d e n t happened on t h e i r l a n d .

            Upon r e s p o n d e n t s '    showing t h a t no m a t e r i a l i s s u e s o f

genuine       f a c t were s t i l l i n d i s p u t e ,              t h e burden s h i f t e d t o

t n e a p p e l l a n t t o come f o r w a r d by a f f i d a v i t a n d s u b s t a n t i a l
e v i d e n c e and r a i s e a n i s s u e ot n a t e r l a l t a c t .    H p p e l . l ~ n th a s

f a i l e d t o meet t h i s burden.         She h a s p r e s e n t e d no s u b s t a n t i a l

evidence           indicating     that     respondents         had    breached          a   duty

owed     t o her      or   that    respondents'         a c t i o n s were a p r o x i m a t e

cause of her i n j u r y .

           The summary judgment i s a f f i r m e d .




                                              -
                                                4     Justice



ve c o n c u r :
V
l



   2 A    44
           4
       Chief J u s t i c e
                                   &